Opinion issued September 27, 2006








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-06-00630-CV
____________

IN RE TOTAL PETROCHEMICALS USA, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Total Petrochemicals USA, Inc. filed a petition for a writ of mandamus,
complaining of (1) Judge Davidson's February 10, 2006 order denying relator's
motion for summary judgment, granting real parties in interest's motion for partial
summary judgment, and denying relator's motion for severance and (2) Judge
Davidson's April 28, 2006 order denying reconsideration of the February 10, 2006
order. (1)
	We deny the petition for a writ of mandamus.

PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.
1.            
             
-